DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 6, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections under 35 USC § 112 had been overcome based on applicant’s amendment. Applicant’s arguments, see Applicant’s response, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-5, 8, 11, and 12 under 35 U.S.C. 103 have been fully considered but they partially persuasive. A new combination of references has been applied to teach the limitations of independent claim 1. 
 Applicant argues that Bosch does not teach the limitation “otherwise, packaging the destination address group to form a data package, forwarding the data package according to the port corresponding thereto, and determining a single destination address hop by hop by using a single address selection method until reaching a destination address”. Examiner respectfully disagrees. Bosch teaches in ¶45 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolting (US 20160173338 A1) in view of Ludwig (US 20120099592 A1), and further in view of Bosch (US 20180241671 A1).
Regarding Claim 1

Wolting teaches:

A routing and forwarding method for a multi-homed network based on programmable network technology (¶1536 multi-homing is supported, topology-mapping to two or more nodes, which typically reside in different 
Networks), 

the multi-homed network comprising a including and a programmable network device (¶313 SDN Controller distributing this set of instructions to physical 
and virtual networking and computing resources (programmable network devices) ¶632 forwarding table entries are now sent to the `SDN Controller` 
responsible for the distribution of the forwarding table entries to the 
physical and virtual nodes (programmable network devices)), 

wherein the controller is configured to maintain information in the programmable network device according to a status of a network (¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices), ¶652 items that would typically be specified and/or reported by a SDN Controller; Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, ¶659 Forwarding policy of physical network (forwarding table), ¶324 forwarding table entries of that switch according to which packets should be forwarded), and 

the programmable network device is configured to maintain two tables: a forwarding flow table and a link information table (¶739 ¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices), ¶652 items that would typically be specified and/or reported by a SDN Controller to the programmable network devices are; Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, cost value is calculated based on link information, ¶659 Forwarding policy of physical network (forwarding table), ¶324 forwarding table entries of that switch according to which packets should be forwarded, ¶670 distributes all the resulting forwarding entries to the physical and/or virtual nodes through the SDN Controller, ¶739), and 

modify and forward a data packet (¶333 modifying of the incoming packet header and/or payload before forwarding the packet to one or more of it's output ports), 

the method comprising: when routing and forwarding the data packet, performing address-to-port matching according to a forwarding flow table address matching method (¶740 fig. 20A node with packet forwarding from single input to multiple outputs, showing a 1:N relationship between input port and output port 1178-1181 forwarding table entry specifies network-of-nodes, Forwarding entries are created for physical or virtual nodes having an input port PoA associated with a topology-mapping from a previous node in a topology-path and having an output port PoA associated with a topology-mapping to a next node, input port PoA associated with a topology-mapping to a previous node in the topology-path and being mapped to a 
logical destination network through a depth-mapping, for physical or virtual node with logical source address and logical destination address results from the topology-mapping); and 

selecting, based on information in the link information table and a port selection function, an appropriate port and a corresponding destination address group (¶1178-1181 the path from network NA to network NF is calculated based on cost (calculated from the link information table ¶652, ¶329) of a level-mappings and topology-mappings (for selecting ports), topology-mapping from a previous node in a topology-path and having an output port PoA associated with a topology-mapping to a next node, input port PoA associated with a topology-mapping to a previous node in the topology-path and being mapped to a logical destination network through a depth-mapping, for physical or virtual node with logical source address and logical destination address results from the topology-mapping), and

Wolting does not teach:



cropping destination address groups corresponding to the remaining ports; 

further cropping the remaining destination address groups by using an address filtering function and previous hop information carried in data; and 

for remaining addresses in the destination address group, when a single destination address is determined by adopting a single address selection method, using the single destination address as a destination address, and 

forwarding a message to the destination address by using a universal routing and forwarding method, and 

otherwise, packaging the destination address group to form a data package, forwarding the data package according to the port corresponding thereto, and determining a single destination address hop by hop by using a single address selection method until reaching a destination address.

Ludwig teaches:

classifying external global addresses according to matched forwarding ports, so that each forwarding port corresponds to a destination address group (¶39 different external network addresses are mapped to the same IP address of the replacement network addresses, but to different port numbers, ¶42 classification rules, ¶34 traffic class detector 110 is operable to determine a traffic class of data packets in the UL or DL traffic. For this purpose, the traffic class detector 110 may analyze data packets of the UL or DL traffic, e.g., with respect to information in the protocol header of the data packets, such as source and/or destination network addresses or port numbers); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting in light of Ludwig in order to provide in a communication network, differentiated handling of network traffic that may be used to distinguish between different classes of network traffic (Ludwig ¶2).

Wolting-Ludwig does not teach:

cropping destination address groups corresponding to the remaining ports; 

further cropping the remaining destination address groups by using an address filtering function and previous hop information carried in data; and 

for remaining addresses in the destination address group, when a single destination address is determined by adopting a single address selection method, using the single destination address as a destination address, and 

forwarding a message to the destination address by using a universal routing and forwarding method, and 

otherwise, packaging the destination address group to form a data package, forwarding the data package according to the port corresponding thereto, and determining a single destination address hop by hop by using a single address selection method until reaching a destination address.

Bosch teaches:

cropping destination address groups corresponding to the remaining ports (¶45 determining that the content packet is to be sent to a next-hop routing node as dictated by its RIB/FIB, potentially updating one or more addresses and possibly UDP port values, if necessary, in the multi-delivery header and forwarding the content packet with the multi-delivery header to the next-hop routing node); 

further cropping the remaining destination address groups by using an address filtering function and previous hop information carried in data (¶45 splitting the multi-delivery header into multiple multi-delivery headers for each diverging paths (further cropping, filtering previous hop information in the header), potentially updating each multiple-delivery header (filtering function) to identify the list of recipient content node(s) to which each replicated content packet is to be delivered and independently transmitting each replicated content packet with its multi-delivery header over the selected paths); and 

for remaining addresses in the destination address group, when a single destination address is determined by adopting a single address selection method, using the single destination address as a destination address (¶45 determining that only one recipient content node is identified in the multi-delivery header, replacing the destination IP address and possibly the destination UDP port value for the content packet with the single remaining recipient content node address in the multi-delivery header, removing the multi-delivery header and unicasting (e.g., the last hop is always unicast) the content packet to the recipient content node), and 

forwarding a message to the destination address by using a universal routing and forwarding method (¶45 unicasting (e.g., the last hop is always unicast) the content packet to the recipient content node); 


otherwise, packaging the destination address group to form a data package, forwarding the data package according to the port corresponding thereto, and determining a single destination address hop by hop by using a single address selection method until reaching a destination address (¶45 determining that only one recipient content node is identified in the multi-delivery header, replacing the destination IP address and possibly the destination UDP port value for the content packet with the single remaining recipient content node address in the multi-delivery header, removing the multi-delivery header and unicasting (e.g., the last hop (reaching a destination) is always unicast) the content packet to the recipient content node) the destination address is updated (packaging the destination address group) at every hop until a single recipient address is remaining).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting-Ludwig in light of Bosch in order to provide a multi-delivery header comprising a plurality of identifiers, wherein each identifier of the plurality of identifiers indicates each recipient content node that is to receive the same content; appending the multi-delivery header to one or more packets of an Internet Protocol (IP) flow associated with the same content; and transmitting packets for the IP flow to each of the plurality of the recipient content nodes (Bosch ¶12).

Regarding Claim 2

Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1.

Wolting teaches:

(¶16 SDN compiler retains a model of physical and/or 
virtual networking and/or computing resources, ¶324 SDN Controller, ¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes of network); 

the programmable network device implements processing and control of custom messages by the forwarding flow table at a forwarding layer through extension of an Openflow protocol (¶4 instruct packet forwarding devices 
with the desired forwarding behavior using an open interface through a 
standardized protocol, OpenFlow protocol, that provide programmatic access to forwarding table(s) of packet forwarding devices, ¶453 OpenFlow specification uses the terminology `flow table`); and 

the programmable network device is a router or switch supporting P4, POF or PIF technology (¶317 resources mentioned at point 4 comprise typical networking and computing resources such as, but not limited to: [0318] Physical packet forwarding devices (such as, but not limited to, layer 2 switch, layer 3 router, firewall, deep packet inspection device).

Regarding Claim 3

Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1.

Wolting teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1, wherein the forwarding flow table is a flow table for message forwarding, and records forwarded information of data messages to a destination (¶453 forwarding table contains: logical source node, logical destination node, input port, optional load-balancing identifier, output port. Alternative terminology for a `forwarding table` is a `flow table`, e.g. the OpenFlow specification uses the terminology `flow table)’; 

the controller obtains the forwarding flow table through a routing protocol and sends the obtained forwarding flow table to the programmable network device (¶739 ¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices, ¶4 instruct packet forwarding devices with the desired forwarding behavior using an open interface through a standardized protocol, OpenFlow protocol, that provide programmatic access to forwarding table(s) of packet forwarding devices, ¶453 OpenFlow specification uses the terminology `flow table`); and 

the link information table records each forwarding port k in the programmable network device and status information values status k, 1, status k ,2 ... of corresponding related links, the status information values including a link status of a next hop or hops and a link status of possible links, each link status including a port load, link bandwidth and latency of the next hop or hops (¶652 Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, cost value is calculated based on link information, A typical cost type used in physical networks is the delay of the link (link status), ¶1128 bandwidth, ¶739).

Regarding Claim 4
Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1.

Wolting teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1, wherein the controller is a network policy management and control center that manages routing and forwarding policies of the network, which are obtained through extension by a Software Defined Network (SDN) controller (¶652 SDN Controller, a Server Management System or Cloud Management System, The SDN controller is functionally a central place implementations are typically redundant) at which the centrally specified forwarding tables are distributed among the typically geographically distributed switches in the network.  Further, the SDN controller provides at its northbound interface a centralized view of the physical and/or virtual 
network resources, e.g. switches in the network, their topology, status of 
individual links;



the controller comprises a forwarding flow table control module and a link information table control module (¶324 instructions (module) are the table entries ¶766 ¶1108 ¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices), ¶652 items that would typically be specified and/or reported by a SDN Controller; Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, ¶659 Forwarding policy of physical network (forwarding table), ¶324 forwarding table entries of that switch according to which packets should be forwarded); 

the forwarding flow table control module is configured to send commands for creating, modifying and deleting entries of the forwarding flow table to the programmable network device according to routing rules (¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices), ¶652 items that would typically be specified and/or reported by a SDN Controller; Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, ¶659 Forwarding policy of physical network (forwarding table), ¶324 forwarding table entries of that switch according to which packets should be forwarded); and 

the link information table control module is configured to send commands for creating, modifying and deleting entries of the link information table to the programmable network device after acquiring, calculating and learning network status information (¶632 forwarding table entries are now sent to the `SDN Controller` responsible for the distribution of the forwarding table entries to the physical and virtual nodes (maintain the forwarding table in the programmable network devices), ¶652 items that would typically be specified and/or reported by a SDN Controller; Mapping from physical nodes to virtual nodes and optional mapping cost value (link information table) ¶329 link has one or multiple cost types and a cost value(s) associated with each cost type in each direction, ¶659 Forwarding policy of physical network (forwarding table), ¶324 forwarding table entries of that switch according to which packets should be forwarded).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolting-Ludwig-Bosch as applied to claim 4 above, and further in view of Wada (US 20110235641 A1).

Regarding Claim 5

Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 4.

Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 4, wherein the single address selection method is: when only one address is present or only one address meets a destination address matching condition, selecting the address selected as the destination address (¶45 determining that only one recipient content node is identified in the multi-delivery header, replacing the destination IP address and possibly the destination UDP port value for the content packet with the single remaining recipient content node address in the multi-delivery header, removing the multi-delivery header and unicasting (e.g., the last hop is always unicast) the content packet to the recipient content node(¶45 determining that only one recipient content node is identified in the multi-delivery header, replacing the destination IP address and possibly the destination UDP port value for the content packet with the single remaining recipient content node address in the multi-delivery header, removing the multi-delivery header and unicasting (e.g., the last hop (reaching a destination) is always unicast) the content packet to the recipient content node).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting- Ludwig in light of Bosch in order to provide a multi-delivery header comprising a plurality of identifiers, wherein each identifier of the plurality of identifiers indicates each recipient content node that is to receive the same content; appending the multi-delivery header to one or more packets of an Internet Protocol (IP) flow associated with the same content; and transmitting packets for the IP flow to each of the plurality of the recipient content nodes (Bosch ¶12); and

Wolting-Ludwig-Bosch does not teach:

when multiple addresses currently meet the destination address matching condition, selecting one address meeting the destination address matching condition therefrom as the destination address according to a selection policy 

Wada teaches: 
when multiple addresses currently meet the destination address matching condition, selecting one address meeting the destination address matching condition therefrom as the destination address according to a selection policy (¶52 arbitrary selection means, for example, selection of an IP address for which the highest priority is set from the multiple IP addresses acquired by name resolution using Domain Name System (DNS), the IP address d is selected and is used as the destination address).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting-Ludwig-Bosch in light of Wada in order to associate a request to the corresponding response even if an IP address different from the IP address used as the destination address of the request is used as the source address of the response (Wada ¶9).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolting-Ludwig-Bosch as applied to claim 1 above, and further in view of Jokela (US 20170346788 A1).


Regarding Claim 8

Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1.

Wolting-Ludwig-Bosch does not teach:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1, wherein the forwarding flow table address matching method is: matching the corresponding forwarding ports according to the addresses or identifiers of the data packet, wherein different routing mechanisms adopt different matching methods, comprising: IP address matching and name matching in an Information Centric Network (ICN)

Jokela teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 1, wherein the forwarding flow table address matching method is: matching the corresponding forwarding ports according to the addresses or identifiers of the data packet, wherein different routing mechanisms adopt different matching methods, comprising: IP address matching and name matching in an Information Centric Network ICN (¶63 ICN network 12 is generated, matching IP address ¶88 matches the IP address of the IP node 16 and the gateway 13 may insert the IP header comprising the IP address of the IP node 16 as the destination and as the source the prefix).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting-Ludwig-Bosch in light of Jokela in order to provide efficient address translation (Jokela ¶10-13)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolting-Ludwig-Bosch as applied to claim 5 above, and further in view of Chiong (US 20140258536 A1).
Regarding Claim 11

Wolting-Ludwig-Bosch teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 5.




Wolting-Ludwig-Bosch does not teach:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 5, wherein the destination address matching condition is: calculating an address matching scoring function under the current routing mechanism as G(x), where x is an address, and G(x) is scores obtained by different matching methods defined by different routing mechanisms, and represents the degree of matching a destination address, and when G(x)> w. where w is preset or dynamically set threshold value, G(x) > w indicates that the address x meets the destination address matching condition.

Chiong teaches:
The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 5, wherein the destination address matching condition is: calculating an address matching scoring function under the current routing mechanism as G(x), where x is an address, and G(x) is scores obtained by different matching methods defined by different routing mechanisms, and represents the degree of matching a destination address, and when G(x)> w. where w is preset or dynamically set threshold value, G(x) > w indicates that the address x meets the destination address matching condition (¶8 determining that the score for the randomly selected network address meets or exceeds a predetermined threshold score and, based on the determination, returning the randomly selected network address to the client or the DNS.  If the score for the randomly selected network address does not meet the predetermined threshold score, the method may proceed with removing the randomly network address from the table (although the address need not be removed) and continuing with randomly selecting one of the remaining network addresses from the table to repeat the steps of calculating a score and matching it to the threshold value).

randomly selected network address meets or exceeds a predetermined threshold 
score and, based on the determination, returning the randomly selected network 
address to the client or the DNS (Chiong ¶8).





Regarding Claim 12

Wolting-Ludwig-Bosch -Chiong teaches:

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 5.

Chiong teaches: 

The routing and forwarding method for a multi-homed network based on programmable network technology according to claim 5, wherein the selection policy in step 5) is: a random selection, or a selection based on link prediction information or a subnet load selection (¶8 determining that the score for the randomly selected network address meets or exceeds a predetermined threshold score and, based on the determination, returning the randomly selected network address to the client or the DNS.  If the score for the randomly selected network address does not meet the predetermined threshold score, the method may proceed with removing the randomly network address from the table (although the address need not be removed) and continuing with randomly selecting one of the remaining network addresses from the table to repeat the steps of calculating a score and matching it to the threshold value).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolting-Ludwig-Bosch in light of Chiong in order for determining that the score for the 
randomly selected network address meets or exceeds a predetermined threshold 
score and, based on the determination, returning the randomly selected network 
address to the client or the DNS (Chiong ¶8).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445